DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Figure 3, claims 1, 3-6, 9, and 11-15 in the reply filed on May 25, 2021 is acknowledged.  Claims 2, 7, 8, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 25, 2021.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 12 and 13 recite the limitation "the flushing quantity" in lines 2 and 3, respectively.  Claim 14 recites the limitation "the flushing mass flow" in lines 3 and 5, and the limitation “the requested additional flushing quantity” in line 4.  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5, 9, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pursifull et al. (PG Pub 2015/0292421).

Regarding claim 1, Pursifull teaches an internal combustion engine (figure 1, element 12; paragraph 19) having:
an intake system (figure 1, element 23; paragraph 21), comprising:

a throttle valve arranged in the air supply line (figure 1, element 22; paragraph 21), and
a fuel tank (figure 1, element 61; paragraph 32), having a venting line  (figure 1, element 62; paragraph 32) that connects the fuel tank to an activated carbon canister containing an activated carbon filter (figure 1, element 63; paragraph 32), 
wherein a conveying line branches off from the air supply line and connects the air supply line downstream from the compressor and upstream from the throttle valve to the intake line downstream from the air filter and upstream from the compressor (figure 1, element 81; paragraph 26), 
wherein a control valve (figure 1, element 82; paragraph 26) and a Venturi nozzle (figure 1, element 80; paragraph 26) are arranged in the conveying line (figure 1, element 81; paragraph 26),
wherein the activated carbon canister is connected via a first flushing line (figure 1, element 76; paragraph 33) to the air supply line downstream from the throttle valve and upstream from the inlet of the internal combustion engine (figure 1, element 74 is the location, element 24 is the inlet; paragraph 33), and
wherein the activated carbon canister is connected via a second flushing line to the Venturi nozzle in the conveying line (figure 1, element 84; paragraph 33).

Regarding claim 4, Pursifull teaches the internal combustion engine according to claim 1, wherein the compressor is configured as an electrically or mechanically driven compressor (paragraph 23).

Regarding claim 5, Pursifull teaches the internal combustion engine according to claim 1, wherein the internal combustion engine is charged by means of an exhaust gas turbocharger, whereby the compressor is driven by a turbine situated in an exhaust gas channel of the internal combustion engine (paragraph 23).

Regarding claim 9, Pursifull teaches the internal combustion engine according to claim 1, further comprising a tank venting valve arranged in the first flushing line downstream from a branch of the first flushing line leading out of the second flushing line as well as upstream from the feed site of the first flushing line leading into the air supply line (figure 1, element 65; paragraph 33).

Regarding claim 11, Pursifull teaches a method for the regeneration of an activated carbon filter in a tank venting system of a fuel tank of an internal combustion engine (paragraph 33)  according to claim 1, comprising:
generating, by the throttle valve, a negative pressure by means of which a first flushing flow is initiated which feeds the fuel vapors that were trapped in the activated carbon filter into the air supply line downstream from the throttle valve and upstream from the inlet (figure 1, elements 76, 74, and 24; paragraph 33: “Purge flow is received at the second location 74 using engine intake manifold vacuum generated during engine operation via a first purge conduit 76.”), and
initiating, by the Venturi nozzle, a second flushing flow which feeds the fuel vapors trapped in the activated carbon filter into the intake line downstream from the air filter and upstream from the compressor (figure 1, elements 84, 80, 81, and72; paragraph 33: “Purge flow is received at the first location [72] using vacuum drawn at aspirator 80 via second conduit 84.”).

Regarding claim 12, Pursifull teaches the method for the regeneration of an activated carbon filter according to claim 11, further comprising adjusting the flushing quantity of the second flushing flow by means of the control valve (paragraph 33: “during purging to the first location 72, aspirator shut-off valve (ASOV) 82 controls a flow of fuel vapors from the canister into the engine intake along purge conduit 84 coupled to a neck of aspirator 80”).

Regarding claim 15, Pursifull teaches the method for the regeneration of an activated carbon filter according to claim 11, wherein the tank venting valve controls the first flushing flow (paragraph 33: “During purging to the second location 74, canister purge valve 65 controls a flow of fuel vapors from the canister into the intake manifold along purge conduit 76.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pursifull et al. (PG Pub 2015/0292421).

Regarding claim 3, Pursifull teaches the internal combustion engine according to claim 1, wherein the control valve is arranged in the conveying line upstream from the Venturi nozzle (figure 1, element 82 is upstream of 80; paragraph 26).

The embodiment of figure 1 of Pursifull does not explicitly show wherein the control valve is arranged in the conveying line downstream from the Venturi nozzle.

However, other embodiments of Pursifull teach that the control valve is arranged in the conveying line downstream from the Venturi nozzle (paragraph 27).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to position the control valve either upstream or downstream of the Venturi nozzle of Pursifull, since Pursifull teaches that placing the control valve upstream of the Venturi nozzle, downstream of the Venturi nozzle, or integral to the Venturi nozzle would all be obvious solutions that would yield a reasonable expectation of success.  While, as Pursifull admits, there might be advantages to placing the control valve upstream of the Venturi nozzle, other advantages of the other possible placements, such as ease of maintenance or control of the valve in a different location, might lead one of ordinary skill in the .  

Claims 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pursifull et al. (PG Pub 2015/0292421) in view of Ulrey et al. (PG Pub 2016/0201613).

Regarding claim 6, Pursifull teaches the internal combustion engine according to claim 5.  

Pursifull is silent as to the turbine having an electrically regulated wastegate via which an exhaust gas stream can bypass the turbine of the exhaust gas turbocharger

Ulrey teaches an internal combustion engine, wherein the turbine has an electrically regulated wastegate via which an exhaust gas stream can bypass the turbine of the exhaust gas turbocharger (figure 5, element 516; paragraphs 25 and 56).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the internal combustion engine vapor management system of Pursifull with the exhaust turbine and wastegate of Ulrey since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, Ulrey teaches using the wastegate to increase the boost pressure to the engine and decrease the canister load by flowing fuel vapor through a purging system similar to that taught by Pursifull.  See Ulrey, paragraphs 101-110 and figure 5.   The similar systems in Ulrey (figure 1) and Pursifull (figure 1) show a boosted engine that uses vacuum provided by a turbocharger to purge a fuel vapor canister.  Improving the system of Pursifull by using a known wastegate on the exhaust turbine of the turbocharger would yield predictable results for one of ordinary skill in the art.

Regarding claim 13, Pursifull teaches the method for the regeneration of an activated carbon filter according to claim 11.  

Pursifull is silent as to the method further comprising raising the rotational speed of the exhaust gas turbocharger in order to increase the flushing quantity of the second flushing flow.

Ulrey teaches a method further comprising raising the rotational speed of the exhaust gas turbocharger in order to increase the flushing quantity of the second flushing flow (figure 5, elements 504 and 516; paragraphs 101-110 explain how closing the wastegate increases the speed of the turbocharger and increases flushing flow; figure 6; paragraphs 78-79).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the internal combustion engine vapor management system of Pursifull with the exhaust turbine and wastegate of Ulrey to control the flushing flow through the Venturi nozzle, as taught by Ulrey, since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, Ulrey teaches using the wastegate to increase the boost pressure to the engine and decrease the canister load by flowing fuel vapor through a purging system similar to that taught by Pursifull.  Ulrey also teaches using the control valve (figure 1, element 185 or figure 5, element 504) to control the second flushing flow.  Improving the system of Pursifull by using a known wastegate on the exhaust turbine of the turbocharger, and by using the control method of Ulrey, would yield predictable results for one of ordinary skill in the art.
 
Regarding claim 14, Pursifull teaches the method for the regeneration of an activated carbon filter according to claim 11, further comprising actuating the control valve in such a way that the requested additional flushing quantity is systematically assigned to the flushing mass flow (m.dot..sub.TE) (paragraphs 33 and 72).

Pursifull is silent as to the method further comprising using a reserve area (RB) of the exhaust gas turbocharger to effectuate an increase in the flushing mass flow (m.dot..sub.TE) as a function of the flushing demand and, at the same time, to actuate the control valve in such a way that the requested additional flushing quantity is systematically assigned to the flushing mass flow (m.dot..sub.TE). 

Ulrey teaches the method further comprising using a reserve area (RB) of the exhaust gas turbocharger to effectuate an increase in the flushing mass flow (m.dot..sub.TE) as a function of the flushing demand and, at the same time, to actuate the control valve in such a way that the requested additional flushing quantity is systematically assigned to the flushing mass flow (m.dot..sub.TE) (figure 5, elements 502, 504, 512, 513, and 516; paragraphs 101-110 explain how closing the wastegate increases the speed of the turbocharger and increases flushing flow; paragraph 108 explains how both control valves and the wastegate are used to lower the canister load below the threshold).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the internal combustion engine vapor management system of Pursifull with the exhaust turbine and wastegate of Ulrey to control the flushing flow through the Venturi nozzle and a secondary purge line, as taught by Ulrey, since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, Ulrey teaches using the wastegate to increase the boost pressure to the engine and decrease the canister load by flowing fuel vapor through a purging system similar to that taught by Pursifull.  Ulrey also teaches using the control valve (figure 1, element 185 or figure 5, element 504) to control the second flushing flow.  Improving the system of Pursifull by using a known wastegate on the exhaust turbine of the turbocharger, and by using the control method of Ulrey, would yield predictable results for one of ordinary skill in the art.

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747